 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.
Exhibit 10.1(i)
AMENDMENT TO COLLABORATION AGREEMENT
     This AMENDMENT TO COLLABORATION AGREEMENT (the “Amendment”) by and between
ONYX PRARMACEUTICAIS, INC., a California corporation having its principal place
of business in Richmond, California (“Onyx”) and BAYER CORPORATION, an Indiana
corporation having its principal place of business in Pittsburgh, Pennsylvania
(“Bayer”), shall be effective as of the date of last execution below. Each of
Bayer and Onyx are sometimes referred to herein as the “Party” or, collectively,
as the “Parties”.
RECITALS
     WHEREAS, Onyx and Bayer (under the name Miles Inc., the prior name of
Bayer) entered into a Collaboration Agreement, dated April 22, 1994 (the
“Collaboration Agreement”); and
     WHEREAS, Onyx and Bayer desire to amend and modify the terms of the
Collaboration Agreement as set forth in this Amendment;
     NOW, THEREFORE, in consideration of the covenants and promises contained in
this Amendment, the Parties agree as follows:
1. Capitalized terms used in this Amendment but not defined herein shall have
the same meanings as defined in the Agreement, except as modified under the
terms of this Amendment. The term “Miles” in the Agreement is understood to mean
Bayer.
2. The Agreement is amended by adding the following additional defined terms to
Article 1 “Defined Terms” in the Agreement:
     1.51 “Additional Cancer Targets” means specific molecular entities that the
JRDC decides to add, contingent upon written approval by Onyx and Bayer, under
the provisions of Section 5.6, to the collaboration between the Parties as
targets for the discovery, research and development of compositions of matter
useful for cancer treatment, as listed on Exhibit E attached hereto.

1.52   “Collaboration Cancer Program” means a program of research and
development comprising a set of targets, or a research area to discover targets,
for the discovery, research and development of compositions of matter useful for
cancer treatment that the JRDC decides to add, contingent upon written approval
by Onyx and Bayer, under the provisions of Section 5.6, to the collaboration
between the Parties, as listed on Exhibit E attached hereto.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

1



--------------------------------------------------------------------------------



 



     1.53 “Onyx Collaboration Manager” shall be a person designated by Onyx. The
initial designee for this position is Dr. T. Evans. If his employment at Onyx is
terminated for any reason, or if he is incapacitated or unwilling to serve, or
if for any reason Onyx wishes to replace him, he may be replaced by a person
mutually acceptable to Onyx and Bayer.
     1.54 “Bayer Collaboration Coordinator” shall be a person designated by
Bayer. The initial designee for this position is Dr. M. Katz. If his employment
at Bayer is terminated for any reason, or if he is incapacitated or unwilling to
serve, or if for any reason Bayer wishes to replace him, he may be replaced by a
person mutually acceptable to Onyx and Bayer.
3. Section 1.9 of the Agreement is amended to read in its entirety as follows:
     1.9 “Collaboration Compound” means, except as provided below, any
composition of matter:

  (i)   that is discovered, identified or synthesized by or on behalf of Onyx or
Miles or an Affiliate of either of them, and is recognized as provided below for
its activity either (x) for inhibiting Ras Function, or (y) for modulating the
activity of an Additional Cancer Target or a target selected by the JRDC from a
Collaboration Cancer Program, prior to [ * ]; or     (ii)   as to which Onyx or
Miles or an Affiliate of either of them acquires rights from a Third Party, on
an absolute or contingent basis (such as rights under an option), and which is
recognized as provided below for its activity either (x) for inhibiting Ras
Function, or (y) for modulating the activity of an Additional Cancer Target or a
target selected by the JRDC from a Collaboration Cancer Program, prior to [ * ].

     As used herein, the activity of a composition of matter for inhibiting Ras
Function or for modulating the activity of an Additional Cancer Target or a
selected target in a Collaboration Cancer Program, as applicable, will be
“recognized” if it satisfies the standards for specific activity set forth in
Exhibit D, or such other specific activity in the particular assay or assays
within the Field of Collaborative Research established by the JRDC from time to
time pursuant to Section 6.3 for the particular targets.
     Notwithstanding the foregoing the term “Collaboration Compound” shall not
include:

  (a)   any composition of matter marketed by Miles or an Affiliate of Miles as
of the Effective Date or as to which Miles or an Affiliate of Miles [ * ] (as
determined by the appropriate committee of Miles or an Affiliate of Miles), as
of the Effective Date;

  (b)   any composition of matter owned by Miles or Onyx or an Affiliate of
either of them that would become subject to this Agreement by reason of an
expansion of the Field of Collaborative Research after the Effective Date but as
to which [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



      prior to such expansion; or     (c)   any composition of matter that is a
Back-Up Compound after [ * ] following the end of the Research Term.

4. Section 1.23 of the Agreement is amended to add, after the phrase “or Ras
Function”, the following phrase:
“or Additional Cancer Targets, or targets in the Collaboration Programs, but”
5. Section 1.24 of the Agreement is amended to read in its entirety as follows:
     1.24 “Field of Collaborative Research” means the specific programs,
targets, and assays that are selected by the JRDC contingent upon written
approval by Onyx and Bayer for discovering either (a) inhibitors of Ras Pathway
and Ras Function, or (b) modulators of the activity of targets in the Additional
Cancer Targets or in the Collaborative Cancer Programs. As of the Effective
Date, the Field of Collaborative Research shall be as described on the attached
Exhibit B, which shall be amended by the Parties as the specific programs,
targets, and assays within the Field of Collaborative Research are modified and
updated by the JRDC pursuant to Section 5.6 or 6.1. The Field of Collaborative
Research shall not include any molecular entities, programs, targets, or assays
that are not involved in the Ras Pathway or Ras Function, or in the Additional
Cancer Targets, or targets in the Collaboration Cancer Programs.
6. Section 1.39 of the Agreement is amended to add, in place of the phrase “as
defined in Section 1.11,” which is deleted, the following phrase:
“or for modulating the activity of an Additional Cancer Target or a selected
target in a Collaboration Cancer Program, as defined in Section 1.9,”
7. Section 1.45 is amended to read as follows:
     1.45 “Research Term” means the period commencing on February 1, 1994 and
continuing until January 31, 1999, unless extended under Section 5.5 or earlier
terminated pursuant to Section 24.2, 24.3 or 24.4.
8. The Paragraph entitled “Overview of Collaboration” in Chapter 2 of the
Agreement is amended to read in its entirety as follows:
OVERVIEW OF COLLABORATION
     Proteins and other effectors in the Ras Pathway, and other biochemical
pathways, are directly involved in control of cell growth. Changes or mutations
to components in the such pathways have been shown to cause abnormal cell
growth, including certain cancers. Onyx has technology, materials, and expertise
relating to the modulation of Ras Function and other biochemical pathways and to
assays that can identity compounds having activities useful in
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



inhibiting Ras Function or in modulating the activities of other targets
potentially useful in treating cancer. Bayer has an extensive library of
chemical substances and natural materials, and expertise in the research,
development, and commercialization of pharmaceutical compounds. The Parties
desire to establish a broad collaboration in the Field to perform research
towards identifying and investigating substances that inhibit Ras Function or
modulate the activity of other targets selected by the Parties and to develop
and commercialize substances identified in such process as pharmaceutical
products for the treatment of cancer and other human conditions and diseases.
The Parties intend that this Agreement shall establish such collaboration and
determine the rights and obligation of each Party in conducting all of the
research, development, and marketing of products, and all other related
activities, under the collaboration. Attached as Exhibit A is a flowchart
depicting in schematic form, the various activities of the collaboration and the
decision points in the progress of identifying, researching, and developing
Collaboration Products.
9. The first sentence of Section 4.2(a) is amended to read as follows:
          (a) Onyx hereby grants Miles and its Affiliates a worldwide,
fully-paid-up license, with the right to grant sublicenses, under the Onyx
Patents and Onyx Know-How to develop, make, have made, use, have used, import
and have imported, offer for sale, sell and have sold Collaboration Products,
subject to the terms and conditions of this Agreement.
10. The first sentence of Section 4.2(b) is amended to read as follows:
          (b) Miles and its Affiliates hereby grant Onyx a fully paid-up license
in the United States, without the right to grant sublicenses, under the Miles
Patents and Miles Know-How to develop, use, offer for sale, and sell
Collaboration Products, subject to the terms and conditions of this Agreement.
     11. Section 4.4 is amended to read in its entirety as follows:
          (a) Onyx hereby grants Miles and its Affiliates an exclusive,
royalty-bearing license, with the right to grant sublicenses, under the Onyx
Patents and the Onyx Know-How solely to develop, make, have made, use, have
used, import and have imported, offer for sale, sell and have sold
Royalty-Bearing Products of Miles in such countries where such products are
deemed hereunder to be Royalty-Bearing Products, subject to the terms and
conditions of this Agreement.
          (b) Miles hereby grants Onyx and its Affiliates an exclusive,
royalty-bearing license, with the right to grant sublicenses, under the Miles
Patents and Miles Know-How solely to make, have made, use, have used, import,
have imported, offer for sale, sell, and have sold Royalty-Bearing Products of
Onyx in such countries where such products are deemed hereunder to be Royalty
Bearing Products, subject to the terms and conditions of this Agreement.
12. Section 4.5 of the Agreement is amended to add at the end of the Section the
following phrase:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



“or to the Additional Cancer Targets or the Collaboration Cancer Programs.”
13. Section 4.6 is deleted and a new Section 4.6 is added as follows:
     4.6 Bayer License Outside the Field. Notwithstanding any other provision of
this Agreement, Onyx hereby grants Bayer and its Affiliates a worldwide,
paid-up, royalty-free non-exclusive license outside the Field (except within
fields of use for which Onyx has already granted exclusive rights to
Warner-Lambert, Eli Lilly and Chiron as of April 4, 1996), without the right to
grant sublicenses, under the Onyx Compound Patents and the Onyx Know-How, solely
to make and have made, use and have used, import and have imported, offer for
sale, sell and have sold compounds (other than Collaboration Compounds, which
are covered under the licenses granted in Sections 4.1(a) and 4.2(a)). As used
herein, “Onyx Compound Patents” means each and every Onyx Patent that claims a [
* ] or a [ * ] (without limitation as to claims within such patents).
14. Section 5.3 of the Agreement is amended to add at the end of the Section the
following
language:
The Onyx Collaboration Manager and the Bayer Collaboration Coordinator shall
work cooperatively with each other and with all other project personnel to
further enhance the drug discovery/development processes under this Agreement.
The Bayer Collaboration Coordinator’s efforts will be restricted to the scope of
the Bayer/Onyx collaboration. He will primarily act as a liaison and point
person from Bayer regarding all aspects of the collaboration. He will work
synergistically with the Onyx Collaboration Manager to facilitate and ensure
that the products of the collaboration meet the specification as set forth by
the JRDC. Specifically, he will contribute to the research effort and facilitate
the transfer of information, technology and reagents between Onyx and Bayer as
necessary under the Agreement to sustain the collaboration. Bayer’s
Collaboration Coordinator and Onyx’s Collaboration Manager will jointly be
responsible for tracking the progress of the discovery initiatives against goals
and timelines and for authoring joint quarterly reports.
15. Sections 5.6, 5.7, 5.8, and 5.9 of the Agreement are hereby deleted. A new
Section 5.6 is added to the Agreement reading as follows:
     5.6 Addition of New Targets or Programs. During the Research Term, Onyx
will disclose to Bayer new potential cancer research targets or research
programs that may have utility for the discovery of compositions of matter for
the treatment of cancer by modulating the activity of chemical or biochemical
entities in the pathways of such targets, but provided that such targets or
programs are excluded to the extent they are subject to non-disclosure
agreements or partnering or collaboration agreements then in effect between Onyx
or Bayer and third parties. As part of such disclosure, Onyx will provide Bayer
an estimate of an appropriate research budget for conducting research on such
targets or programs within the context of this collaboration during the Research
Term. So long as Onyx has not entered a collaboration or partnership with a
third party covering the particular targets or program, the JRDC may elect
during the Research Term to add, contingent upon written approval by Onyx and
Bayer, any of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



such disclosed targets or programs to the research and development collaboration
under this Agreement, thereby increasing the scope of the Field and the Field of
Collaborative Research but provided that for programs disclosed by Onyx the
entire research program is added to the collaboration. Onyx recognizes the
budget for Research on such added targets or programs must come [ * ]. For such
cancer targets or programs added to the collaboration (the “Additional Cancer
Targets” and “Collaboration Cancer Programs”, respectively), the JRDC shall
amend Exhibit B hereto, regarding the scope of the Field of Collaborative
Research, and Exhibit C hereto, regarding the Research Plan, to accommodate such
added Additional Cancer Target or Collaboration Cancer Program, as applicable,
and shall list such Additional Cancer Targets and/or Collaboration Cancer
Program in Exhibit E. The Parties also shall meet in good faith to agree on any
other suitable amendments to this Agreement in order adequately to reflect the
intention of the parties with respect to such added targets or programs,
including by way of example revising the Exhibits and the definitions of
Research, Field, Field of Collaborative Research, Collaboration Compound, and/or
Post Collaboration Compound as necessary. The parties acknowledge and agree that
additional targets or programs proposed by Onyx shall be added to the
collaboration under this Section only if such targets or programs are of a
similar quality as the targets selected by the JRDC with respect to Ras Function
and the Ras Pathway.
16. Add new Section 5.7 as follows:
     5.7 Bayer Targets/Projects. Onyx acknowledges and agrees that Bayer is
under no obligation to bring new targets or programs to the collaboration.
However, the Parties acknowledge that Bayer may desire to have Onyx conduct
research on certain programs and targets identified and brought to the Parties’
consideration by Bayer under the provisions of Section 5.6 of the Agreement
(“Bayer Programs/Targets”). Notwithstanding any other provisions of this
Agreement, for all such Bayer Programs/Targets that are added to the
collaboration by the Parties pursuant to Section 5.6, the following provisions
shall apply:
     (a) Bayer shall have the exclusive right to develop and commercialize any
products resulting from Bayer Programs/Targets inside or outside the Field under
the Research Program or thereafter, and no codevelopment or copromotion
provisions of this Agreement (including Section 11.8) shall apply;
     (b) the licenses granted under Sections 4.1(a), 4.2(a), and 4.6 shall apply
to products resulting from such Bayer Programs/Targets;
     (c) at the time of addition of any Bayer Program/Target to the
collaboration, the JRDC shall set a guaranteed minimum level of staffing and
effort to be expended on such Bayer Program/Target under the Research Program,
and the Parties shall negotiate in good faith a reasonable royalty rate for any
product in the Field resulting from Bayer Program/Targets to be determined based
on the relative contributions of the Parties, such royally rate not to exceed [
* ] of Net Sales of such resulting product.
17. Section 6.1 of the Agreement is amended to read in its entirety as follows:
     6.1 Refinement of Field of Collaborative Research. In executing this
Agreement, the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



Parties recognize that scientific understanding of Ras Function, and of the
functions, mechanisms and activities of the Additional Cancer Targets and
targets within the Collaboration Cancer Programs, is still developing and will
continue to develop during the term of the Research. Further, the Parties
recognize that a principal objective of the Research, particularly in its early
stages, is to develop further assays to identity compositions of matter which
may be useful for inhibiting Ras Function or for modulating appropriately the
activity of the Additional Cancer Targets and/or targets within the
Collaboration Cancer Programs, and to determine, with specific reference to
programs, targets, and assays then in existence or under development, which
programs, targets, and assays shall comprise the best areas for Research for
discovering inln1’itors of Ras Function or for modulating appropriately the
activity of the Additional Cancer Targets and/or targets within the
Collaboration Cancer Programs, as applicable. Such programs, targets, or assays
shall then be selected and included in the Field of Collaborative Research, and
any programs, targets, or assays determined no longer to be useful in
identifying compounds with such desired activities shall be removed from the
Field of Collaborative Research by the JRDC and may thereafter be pursued
independently by either Party in the Field to the extent permitted under the
licenses granted in Section 4.5 but subject to any blocking patent rights of the
other Party. Any changes to such Field of Collaborative Research by the JRDC
shall be effected by modification of the attached Exhibit B. In the event the
JRDC expands the Field of Collaborative Research to include other programs,
targets, or assays, such expansion shall not affect any rights or obligations of
either Party with respect to Third Parties pursuant to agreements entered into
prior to such expansion.
18. The first sentence of Section 6.2 of the Agreement is amended to read as
follows:
     6.2 Restriction in the Field of Collaborative Research. If; under
Section 6.1, the JRDC removes certain programs, targets, or assays from the
definition of Field of Collaborative Research, then the licenses under the
Patents relating to such programs, targets, or assays granted under Article 4
shall then terminate with respect to such programs, targets or assay.
19. Section 6.3 of the Agreement is amended to read in its entirety as follows:
     6.3 Specification of Assay Standards. The JRDC shall specify the assays and
the level of measured activity under such assays in the Field of Collaborative
Research that shall be required by the Parties to establish that a specific
composition of matter exhibits a sufficient level of activity in inhibiting Ras
Function or in modulating the activity of the Additional Cancer Targets and/or
targets within the Collaboration Cancer Programs, as applicable, to quality as a
Collaboration Compound under Section 1.9. The initial standards of measured
activity for identifying a Collaboration Compound are set forth on Exhibit D. It
is anticipated that the specific assays and required level of activity
established hereunder by the JRDC for qualifying compositions of matter as
Collaboration Compounds under Section 1.9 may change by JRDC decision during the
Research, as the Parties add Additional Cancer Targets and/or Collaboration
Cancer Programs to the collaboration, and improve and refine their understanding
of such research targets. Such changes shall be reflected by amendment of
Exhibit D and shall take effect on the date the amended Exhibit D is signed by
both Parties. The Parties understand that if a composition of matter shows
activity in assays within the Field of Collaborative Research, such activity may
support the Parties conducting further Research on such composition of matter
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



within the Field of Collaborative Research, but such composition of matter shall
not quality as a Collaboration Compound unless it meets the requirements
established by the JRDC under this Section 6.3.
20. The last sentence of Section 7.3 is amended to read as follows:
Research performed by Onyx following the Research Term shall not be subject to
any buy-back rights of Miles except as provided in this Section 7.3 or
Section 7.4 or 9.6(b).
21. The fourth sentence in Section 7.4 is amended to read as follows:
In such a case such compound shall be a Collaboration Compound.
22. Section 7.5 is deleted.
23. Section 8.1(b) is amended to add after the first sentence and before the
last sentence the following:
Compounds synthesized in an analoging program performed at Onyx under joint
direction of Bayer and Onyx shall be jointly owned without the right to grant
licenses except as set forth under this Agreement.
24. Delete current Section 8.1(c) and add new Section 8.1(c) as follows:
     (c) Bayer and Onyx shall have co-exclusive rights to any compounds jointly
owned under (b) above, and except as expressly set forth in this Agreement,
either Party may commercialize such joint compounds outside the Field without
any obligation to the other Party.
25. Section 9.6(d) of the Agreement is amended to read in its entirety as
follows:
     (d) The Party who is the owner of any pending or issued claim of an
unexpired Patent pursuant to Section 1.39(a) claiming the chemical genus of
compounds at least one of which was identified as a Collaboration Compound and
whose Patent covers a Post-Collaboration Compound shall have the exclusive right
to develop and market such Post-Collaboration Compound worldwide in the Field,
subject to a royalty pursuant to Section 16.6. The testing for inhibiting Ras
Function activity or for modulating the activity of the Additional Cancer
Targets and/or targets within the Collaboration Cancer Programs, as applicable,
by Post-collaboration Compounds shall be done by Onyx.
26. Section 16.2(a)(i) is amended to read in its entirety as follows:
     (i) if the commencement of independent development occurred after the end
of the Research Term and prior to the commencement of the Clinical Development
Period, the royalty shall be at a rate of [ * ] for a patent owned solely by
either Party, and between [ * ] for a joint patent, to be negotiated in good
faith, or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



27. The first part of Section 16.2(a)(ii) is amended to read as follows:
     (ii) if the commencement of independent development occurred after the
commencement of the Clinical Development Period at the rate determined by the
following equation for a patent owned solely by either Party, and at one-half
the rate determined by the following equation for a joint patent: [ * ].
28. The first part of the second sentence of Section 16.2(c) is amended as
follows:
Such royalty shall be at a rate between [ * ] for a patent owned solely by
either Party, and between [ * ] for a joint patent, to be negotiated in good
faith by the Parties based on the following factors: [ * ].
29. Section 16.4 is deleted.
30. Section 16.6 is amended to read in its entirety as follows:
     16.6 Royalty for Post Collaboration Compound Sales in the Field. In the
event a Party sells as a product in the Field a Post-Collaboration Compound it
owns, such Party shall pay the other Party a royalty of [ * ] of the Net Sales
of such Product. In the event a Party sells as a product in the Field a
Post-Collaboration Compound jointly owned, such Party shall pay the other Party
a royalty of [ * ] of Net Sales of such product. Such royalty obligation shall
terminate, on a country-by-country basis, upon the last to expire patent
covering such product through its chemical genus claim.
31. Section 20.1(b) is amended to read in its entirety as follows:
          (b) Notwithstanding the foregoing, in the event that (i) a Party [ * ]
or (ii) a Party [ * ] and [ * ] then the Party [ * ], shall be assigned all
right, title and interest in and to all know-how and patentable inventions
associated with such [ * ], subject to the terms of this Agreement. Compounds
which are jointly synthesized shall be jointly owned.
32. As of the date of this Amendment, no Additional Cancer Targets or
Collaboration Cancer Programs have yet been designated. However, it is the
intention of the Parties to designate additional targets or programs in the near
future. The parties agree that the Onyx [ * ] is excluded from the provisions of
Section 5.6 of the Agreement and shall not be added to the scope of the
collaboration between the parties.
33. The Agreement, as modified by this Amendment, constitutes the entire
agreement of the Parties on the subject matter hereof The terms of the Agreement
remain in full force and effect as modified hereunder.
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment by their
duly authorized officers.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



                  BAYER CORPORATION   ONYX PRARMACEUTICALS, INC.    
 
               
By:
  /s/ Gerd D. Mueller
 
  By:   /s/ Hollings C. Renton
 
   
 
               
Name:
  Gerd D. Mueller   Name:   Hollings Renton    
 
               
Title:
  Executive Vice President   Title:   President & CEO    
 
               
Date:
  April 22, 1996   Date:   April 24, 1996    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Diagram of Collaboration
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



          PHARM ACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Structure of Cooperation   Exhibit A (1)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



          PHARMACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Ownership of compounds during
and after the RESEARCH TERM   Exhibit A (2)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



          PHARMACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Ownership of compounds during
and after the RESEARCH TERM   Exhibit A (3)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



EXHIBIT B
The Field of Collaborative Research
Programs:
[ * ]
Targets:
[ * ]
Assays:
[ * ]

15



--------------------------------------------------------------------------------



 



EXHIBIT C
Research Plan

16



--------------------------------------------------------------------------------



 



[ * ] Year Research Plan

     
Onyx
  Miles

[ * ]

17



--------------------------------------------------------------------------------



 



Screening [ * ]
[ * ]

18



--------------------------------------------------------------------------------



 



Profiles: [ * ]
Compounds
[ * ]

19



--------------------------------------------------------------------------------



 



EXHIBIT D
Measured Activity Qualifying as “Positive Inhibition in the Field”
[ * ]

20